Peti*915tion for writ of certiorari is granted. The parties are directed to discuss the issue, among other issues in this case, of whether or not the fact that a licensee permits disorderly persons to congregate outside a licensed establishment, as well as permitting disorderly incidents to occur inside the establishment, is ground for the non-renewal of a license. Paolino, J. not participating.
Abedon, Stanzler, Biener, Skolnik & Lipsey, Milton Stanzler, for petitioner. Julius C. Michaelson, Attorney General, Forrest Avila, Special Asst. Attorney General, for respondent.